DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Status of the Claims
	The amendment filed on 2/18/2021 is acknowledged.  Claims 2, 3, 6, and 7 are pending and under examination.


Maintained Rejection

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 2, 3, 6, and 7 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quezada et al (Antimicrobiol. Agents Chemother., 2008, 52(2):716-718, of record), in view of Allen et al (J. Neurosurg., 1981, 55:749-756, of record), in view of Blum et al (Leuk. Lymphoma, 2009, 50(3):349-356, of record), in view of Balzarotti et al (Ann. Oncol., 1996, 7:970-972, of record), and further in view of Gwak et al (J. Neuro-Oncol., 2005, 75:173-180, of record), as set forth on pages 4-6 of the office action mailed on 8/20/2020.

Claim 2 is directed to a method for treating or alleviating symptoms of injuries to lung tissue secondary to systemic administration of a chemotherapeutic agent in a subject, said method comprising administering to a subject receiving systemic administration of a chemotherapeutic agent an effective amount of recombinant granulocyte macrophage colony stimulating factor (GM-CSF) via pulmonary airway administration before, during and/or after systemic administration of the chemotherapeutic agent to the subject so that a pulmonary host defense mechanism in the subject is enhanced and symptoms of injuries to lung tissue secondary to systemic administration of the chemotherapeutic agent in the subject are alleviated or treated.

Claim 3 is directed to the method of claim 2 wherein recombinant GM-CSF is administered via inhalation.

Claim 6 is directed to a method for alleviating negative pulmonary effects of systemic administration of a chemotherapeutic agent on a pulmonary host defense mechanism of a subject, said method comprising administering to a subject receiving systemic administration of a chemotherapeutic agent an effective amount of recombinant granulocyte macrophage colony stimulating factor (GM-CSF) via pulmonary airway administration before, during and/or after systemic administration of the chemotherapeutic agent so that a pulmonary host defense mechanism in the subject is enhanced and 

Claim 7 is directed to the method of claim 6 wherein recombinant GM-CSF is administered via inhalation.


Quezada teaches that invasive aspergillosis is a major cause of morbidity and mortality in heavily immunocompromised patients, such as those with hematologic malignancies and hematopoietic stem cell transplant recipients (Quezada at p. 716, 1st col., 1st paragraph).  Quezada teaches that intranasal delivery of GM-CSF resulted in a six-fold reduction in the lung fungal burden in immunocompromised mice (Quezada, abstract).  Quezada also teaches that immunocompromised mice were made by intraperitoneal injection of cyclophosphamide (Quezada at p. 716, 1st column – “Immunosuppression”).  It is noted that cyclophosphamide is an art-recognized chemotherapeutic, as evidenced by Allen et al (see Allen at abstract).  Quezada further teaches that although they utilized intranasal delivery of GM-CSF in their studies, aerosol delivery of GM-CSF is preferable in clinical settings since it is “more feasible, practical, and reproducible than the intranasal approach” (p. 718, 1st column, 1st paragraph).
Further, it was understood in the art at the time the instant invention was conceived that cancer patients who receive systemic chemotherapy exhibit immunosuppression.  For example, Blum teaches that clofarabine is administered intravenously (Blum at p. 2-3, “Treatment plan”) to relapsed or refractory diffuse large B-cell lymphoma (DLBCL) and mantle cell lymphoma (MCL) patients, and patients receiving clofarabine exhibited neutropenia and thrombocytopenia (Blum at abstract; p. 4 – “Toxicity”).
Similarly, Balzarotti teaches that vinorelbine is administered intravenously (Balzarotti at p. 970, 2nd col. under “Patients and methods”), and Balzarotti discloses that one result of vinorelbine treatment is myelosuppression (Balzarotti at p. 971, 2nd col. under “Discussion”).  Gwak teaches that ACNU (1-(4-amino-2 methyl-5 pyridinyl)-methyl-3-(2-cholroethy)-3-nitrosourea hydrochloride) administered with cisplatin intravenously to glioblastoma patients resulted in myelosuppresion (Gwak at p. 173 – “Summary”; p. 175 – “Complications”).

Therefore, it would have been prima facie obvious, at the time the instant invention was conceived, to apply the teachings of Allen, Blum, Balzarotti, and Gwak to the teachings of Quezada in order to practice a method of treating or alleviating symptoms of lung injuries to lung tissue secondary to systemic administration of a chemotherapeutic agent, or alleviating negative pulmonary effects of systemic administration of a chemotherapeutic agent on a pulmonary host defense mechanism, wherein said method 
In particular, Quezada teaches that aspergillosis infections of the lungs is a complication in patients made immunocompromised by systemic administration of a chemotherapeutic agent, and administration of GM-CSF is therapeutically effective for treating this lung infection, and Quezada specifically suggests aerosol delivery of GM-CSF to the lungs for treatment of such infections.  One of ordinary skill would also have known that systemic administration of other chemotherapeutic agents is also associated with development of immunosuppression, as evidenced by Blum, Balzarotti, and Gwak.  In view of these teachings and the teachings of Quezada, one of ordinary skill would have reasonably expected that subjects receiving systemic administration of chemotherapeutic agents would develop immunosuppression, and this immunosuppression is often associated with lung infections, such as aspergillosis.  Because Quezada showed that intranasal administration of GM-CSF reduced the fungal burden in the lungs of such patients, wherein this fungal infection can be considered to be a injury to lung tissue or negative pulmonary effect secondary to the systemic chemotherapy, it would have been obvious to administer GM-CSF, via intranasal administration, to subjects who are receiving, have received, or are about to receive a systemic chemotherapeutic treatment in order to treat or alleviate this negative pulmonary symptom or effect which is associated with chemotherapy-associated immunosuppression.
Furthermore, no more than routine skill would have been required to apply the teachings of Allen, Blum, Balzarotti, and Gwak to the methods of Quezada to advantageously administer GM-CSF via pulmonary administration to subjects who had experienced fungal lung infections secondary to systemic chemotherapy, since this combination would have provided a reasonable expectation that fungal lung infections in subjects who were immunocompromised by systemic chemotherapy could be treated by pulmonary delivery of GM-CSF (via Quezada), and that subjects who received other systemic chemotherapeutics would also be immunocompromised and thus at risk of developing a fungal infection in the lungs.  Thus, it would have been prima facie obvious to combine the inventions of Quezada, Allen, Blum, Balzarotti, and Gwak to advantageously practice the methods of independent claims 2 and 6.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine the methods of Quezada, Allen, Blum, Balzarotti, and Gwak, wherein said combination would have been expected to function in a predictable manner to yield a reasonable expectation of success along prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

With respect to the limitations of claims 3 and 7 regarding inhalation of GM-CSF, Quezada teaches that aerosolized GM-CSF is well tolerated in patients with metastatic sarcomas in the lung and in pulmonary alveolar proteinosis (Quezeda at p. 718, 1st col., 1st paragraph.).  Furthermore, Quezada specifically states that pulmonary (aerosol) administration is preferable to intranasal administration in a clinical setting (p. 718, 1st column, 1st paragraph).  One of ordinary skill would have had the motivation to utilize aerosol application of GM-CSF to immunocompromised fungal patients.


	Applicant’s arguments
	1.  In the response filed on 2/18/2021, the Applicant argue that the cited combination of references does not make known the claim element of pulmonary airway administration of GM-CSF, and is no way predictive of pulmonary airway administration of GM-CSF alleviating symptoms of injuries to the lung tissues and negative pulmonary effects resulting from systemic administration of a chemotherapeutic agent, as claimed.
	Quezada discloses experiments with mice that were myelosuppressed by administration of a cytotoxic drug, experimentally induced with a fungal lung infection, and administered GM-CSF intranasally, and not via pulmonary airway administration as claimed.
The Applicant argues that intranasal administration is not equivalent to pulmonary airway administration, because when administered intranasally, the GM-CSF is absorbed by the nasal mucosa and gets nowhere near the pulmonary airway.  Intranasal administration is known in the art as an alternative type of systemic administration similar to, for example, subcutaneous administration.  The fact that systemic GM-CSF can alleviate myelosuppression and reduce number of infections that result from it was well-known even before Quezada’s study, and while Quezada use the phrase “lung-targeted immunotherapy” in the abstract, this is an unsubstantiated assertion and contrary to what is known in the art regarding intranasal administration. Thus, Quezada fails to make known the claim element of pulmonary airway administration of GM-CSF, and the secondary references of Allen, Blum, Balzarotti, and Gwak fail to remedy these defects.


	The secondary references do not remedy these defects of Quezada, because Balzaarotti, Blum, Allen, and Gwak do not report cytotoxic pulmonary injury, and Blum reports two instances of lung infection in a total of 11 infectious complications of myelosuppression.  Allen and Gwak report severe side effects of cyclophosphamide, but does not report cytotoxic pulmonary injuries.

	Response
	These arguments have been fully considered and are not persuasive.

	1.  With respect to Applicant’s arguments that neither Quezada nor the cited secondary references teach pulmonary airway administration, it is noted that although Quezada’s experiments utilized intranasal administration, Quezada explicitly states that in a clinical setting, aerosol administration is preferable over intranasal administration.  One of ordinary skill would have readily understood that aerosol administration of GM-CSF would result in pulmonary airway administration when the aerosol was inhaled by a subject.  Furthermore, Quezada discloses pulmonary lung infections, and one of ordinary skill would have thus had ample motivation to deliver the GM-CSF directly to the site of infection, and would have reasonably expected that inhalation of an aerosol comprising GM-CSF, as explicitly suggested by Quezada, would result in pulmonary delivery of the GM-CSF and effective treatment of the lung infection.

	2.  With respect to Applicant’s argument that the fungal lung infection experiments of Quezada are not a model for cytotoxic lung injury, it is noted that the infections were a direct consequence of immunosuppression caused by a chemotherapeutic agent.
	The instant specification does not appear to have defined injuries to lung tissue or negative pulmonary effects of systemic administration of a chemotherapeutic agent.  Given the broadest reasonable interpretation, the fungal lung infections of Quezada, which result as a consequence of immunosuppression by a chemotherapeutic agent, can be considered to be a lung injury or a negative pulmonary effect of systemic administration of a chemotherapeutic agent.  In view of this interpretation and in absence of a preferred definition of these limitations by the instant specification, the combination of Quezada, Allen, Blum, Balzarotti, and Gwak can be considered as suggesting methods of treating lung injuries secondary .


Conclusion
No claim is allowable,

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE D HISSONG whose telephone number is (571) 272-3324.  The examiner can normally be reached Monday - Friday (8:30 am - 5 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L Ford can be reached at (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




Bruce D. Hissong
Art Unit 1646

/Vanessa L. Ford/
Supervisory Patent Examiner, Art unit 1646